Citation Nr: 0632692	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  98-04 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
disease of the lumbar spine prior to February 11, 1999, 
evaluated at 10 percent disabling.

2.  Entitlement to an increased rating for degenerative 
disease of the lumbar spine since February 11, 1999, 
evaluated at 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to November 
1970, and from September 1974 to December 1992.

This claim is on appeal from the Atlanta, Georgia, Department 
of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in March 2000.  A transcript of the hearing is of 
record.

The claim was denied by the Board in June 2000; however, 
additional pertinent evidence was received by the RO prior to 
the decision and, in September 2000, the denial was vacated 
and the issue remanded for consideration of the additional 
evidence.  The issue was again remanded by the Board in 
October 2003 for further development and is now ready for 
disposition.

On a final procedural note, the veteran has alleged that he 
is unemployable due to his service-connected back disability.  
As issue of entitlement to a total disability rating based on 
individual unemployability (TDIU) has not been adjudicated at 
the agency of original jurisdiction, it is referred to the RO 
for appropriate consideration.


FINDINGS OF FACT

1.  Prior to January 2002, the veteran's service-connected 
back disorder was productive of moderate functional 
impairment. 

2.  Since January 2002, the veteran's disability is 
productive of severe functional impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no more, for 
degenerative disease of the lumbar spine prior to January 
2002 have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5003-
5010, 5243, 5289, 5292, 5293, 5295 (2002).

2.  The criteria for an evaluation of 40 percent, but no 
more, for degenerative disease of the lumbar spine since 
January 2002 have been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003-5010, 5243, 
5289, 5292, 5293, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant Laws and Regulations.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2006).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2006). 

The Board notes that while this appeal was pending, the 
applicable rating criteria for intervertebral disc disease, 
38 C.F.R. § 4.72, DC 5293, were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Further, 
the remaining spinal regulations were amended in September 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The Board 
will hereafter designate the regulations in effect prior to 
the respective changes as the pre-amended regulations and the 
subsequent regulations as the amended regulations.

Background and Analysis.  Historically, the veteran was 
originally service-connected for degenerative disease of the 
lumbar spine by rating decision dated in July 1993 on the 
basis that he sprained his back while on active duty and X-
rays showed minimum disc narrowing at L4-S1.  He complained 
of low back pain with no limitation of motion or instability 
and was assigned a 10 percent rating.

In a June 1997 personal hearing on another issue, the veteran 
offered testimony that his work with raking concrete caused 
his back to tire easily.  He indicated that he wore a corset 
and that a recent MRI showed a herniated disc.  He related 
that he laid mopboard, which required stooping and caused 
pain in his back.  

On the day of the hearing, the veteran filed the current 
claim for an increased rating.  By rating decision dated in 
March 1999, the RO increased the disability rating to 20 
percent for lumbosacral strain effective February 1999, based 
on the findings of a February 1999 examination showing muscle 
spasm and limitation of motion.

The initial question is whether the competent evidence of 
record supports a rating in excess of 10 percent for the 
period prior to February 11, 1999, the date of the VA 
examination.  In order for the veteran to receive a rating 
higher than 10 percent for his low back disability under the 
pre-amended regulations, the medical evidence must show the 
following:

*	moderate limitation of motion (20 percent under DC 
5292); 
*	moderate intervertebral disc syndrome with recurring 
attacks (20 percent under DC 5293); or,
*	lumbosacral strain with muscle spasm on extreme forward 
bending, loss or lateral spine motion, unilateral, in 
the standing position (20 percent under DC 5295).

The Veterans Claims Court has held that diagnostic codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA regulations 
require that a finding of dysfunction due to pain must be 
supported by, among other things, adequate pathology.  38 
C.F.R. § 4.40 (2006).  

"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  A VA 
General Counsel opinion has also held that DC 5293, 
intervertebral disc syndrome, involved loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
was applicable.  See VAOPGCPREC 37-97 (O.G.C. Prec. 37-97).

At the time the veteran filed his claim in June 1997, he 
related that his back condition was more severe than rated 
and that movements of walking, stooping, squatting, bending 
over, lifting, and lifting his hands over his head were very 
painful.  In support of his claim, he submitted a copy of the 
March 1997 MRI report showing a disc herniation at L5-S1.  In 
March 1998, the veteran underwent microendoscopic discectomy 
for an L5-S1 herniation.  

In the February 1999 VA examination, on which a higher rating 
was granted, the veteran complained of constant pain, 
stiffness, fatigue, lack of endurance, and weakness on 
repeated use with respect to his lower back, worsening with 
long period of standing or sitting, or playing basketball.  
He described the pain as excruciating and lasting for hours, 
relieved by rest and Darvocet.  

Physical examination revealed painful motion on bending, 
muscle spasm in both paraspinal muscles and tenderness in the 
lumbar spine.  Range of motion was reported as flexion to 60 
degrees with pain (90 degrees is anatomically normal), 
extension to 30 with pain (30 is anatomically normal), right 
and left lateral motion to 35 degrees with pain (30 is 
anatomically normal), and right and left rotation to 35 
degrees (30 is anatomically normal).  

Range of motion was reported to be limited due to pain, 
essentially at the ends of the range of motion.  Fatigue and 
weakness were noted as well, but the evidence did not show 
ankylosis.  The neurological examination was normal, power 
and sensation were normal, deep tendon reflexes were normal, 
and coordination was within normal limits.  An X-ray 
reportedly showed normal vertebral bodies, disc spaces, 
facets and pedicles, sacral spine joint space, and paraspinal 
and soft tissues.  

The final diagnosis was lumbosacral strain with subjective 
pain on usage and objective evidence of limitation of range 
of motion and painful motion.  The examiner related that 
there was no radiological evidence of degenerative disc 
disease but that the veteran would definitely have difficulty 
bending, lifting heavy objects, standing for long periods of 
time, walking, or running.  Therefore, the veteran has 
provided lay evidence of a worsening back disability and he 
is competent to present evidence on symptomatology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

While a 20 percent rating is warranted prior to February 
1999, the Board finds that the evidence does not support a 
rating in excess of 20 percent.  While an MRI confirmed that 
the veteran had a disc herniation and the veteran had 
microendoscopic discectomy surgery, that evidence alone does 
not support a higher rating.  

Moreover, it appears that the veteran had good results from 
the discectomy and his symptoms were actually relieved.  
Further, while he was competent to testify that he had 
increased discomfort (prior to the surgery), nothing, 
including his statements, suggests that there was more than 
moderate functional impairment.  Therefore, the Board finds 
that the competent evidence of record does not support a 
rating in excess of 20 percent prior to February 11, 1999.

Next, the Board will consider whether the veteran is entitled 
to a rating in excess of 20 percent under the pre-amended 
spine and disc regulations for the period after February 11, 
1999.  

At a personal hearing in May 1999, the veteran testified that 
he injured his back while on active duty doing squat thrust 
exercises.  He indicated that he continued to have problems 
with his back after separation.  He reflected that his post-
military work in concrete took its toll on his back and he 
was eventually transferred to a less strenuous job.  

He stated that he was unable to perform yard work, and was 
limited in his physical activities.  He acknowledged that he 
had some relief with previous surgery but that the pain was 
still there.  He reported spasm, use of pain pills, numbness, 
and tingling.  His wife testified that he was able to return 
to work after surgery but he was unable to do any thing 
strenuous.

At a hearing before the Board in March 2000, the veteran 
testified that he was service-connected for his back but had 
an accident while on the job in 1996.  He reflected that he 
fell from a table four feet onto a concrete floor and 
ultimately underwent laser back surgery in 1998.  He 
indicated that he used a back brace, took aspirin for pain, 
and returned to work but at a more limited job.  He reported 
numbness and tingling in the back.  

Upon further questioning, he stated that he was not taken by 
ambulance at the time of the work-related fall and that an 
accident report had not been submitted to VA.  He 
acknowledged that his work-related fall was covered by 
Workers Compensation.  

In order for the veteran to receive a rating higher than 20 
percent for his low back disability under the pre-amended 
regulations, the medical evidence must show the following:

*	favorable ankylosis (30 percent under DC 5289);
*	severe limitation of motion (40 percent under DC 5292);
*	severe intervertebral disc syndrome, recurring attacks, 
with intermittent relief (40 percent under DC 5293); or
*	severe lumbosacral strain with listing of whole spine, 
positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (40 percent under DC 
5295).

Turning again to the record, the February 1999 VA examination 
does not show ankylosis or severe limitation of motion as 
evidence by essentially normal ranges of motion.  Moreover, 
while the veteran reported pain with motion, it was noted at 
the ends of the ranges of motion and is not sufficiently 
limiting to have the functional equivalent of ankylosis or 
severe limitation of motion.  

In addition, the examiner related that the X-rays did not 
support a finding of intervertebral disc disease.  Next, the 
symptom of severe lumbosacral strain were not demonstrated.  
Therefore, an evaluation in excess of 20 percent based on the 
February 1999 VA examination is not warranted.

However, after reviewing the applicable rating criteria, and 
the reported objective findings and the subjective 
complaints, the Board is of the opinion that a 40 percent 
evaluation, but no more, for the veteran's low back 
disability is warranted under the pre-amended regulations.  

Specifically, in January 2002, the veteran underwent a lumbar 
fusion.  In a May 2002 VA examination, he related that he 
injured his back in service, underwent a microdiscectomy, and 
had recently undergone a successful second surgery.  At the 
time of the examination, he complained of back pain and his 
symptoms had improved.  

A physical examination revealed generalized tenderness with 
minimal to no spasm, negative straight leg raises, and normal 
sensory and motor examinations.  Nonetheless, the examiner 
noted that all movements were "markedly restricted."  In 
addition, the examiner remarked that the veteran was 
"severely restricted" in his activities.  

After reviewing the applicable rating criteria, and the 
reported objective findings and the subjective complaints, 
the Board finds that the evidence supports a 40 percent 
evaluation, but no more, for the veteran's lumbar spine 
disability under the pre-amended regulations.  Specifically, 
the veteran's "markedly restricted" range of motion, i.e. 
35/90 degrees of flexion, 10/35 degrees of extension, and 
15/40 degrees of right and left lateral bending, and 15/35 
degrees of right and left rotation, all with pain, satisfies 
the criteria for "severe" limitation of motion under DC 
5292.  

At this juncture, the Board must point out that if a veteran 
has separate and distinct manifestations relating to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).  However, the evaluation of 
the same manifestations under different diagnostic codes is 
to be avoided.  38 C.F.R. § 4.14 (2006).  

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology, since such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding.  Esteban v. Brown, 6 Vet. 
App. 259 (1994) (citing Brady v. Brown, 4 Vet. App. 203 
(1993)).  

In this case, the evidence of severe limitation of motion and 
ankylosis are manifestations of the same complaints; 
therefore, the veteran is entitled to a single 40 percent 
rating, although he satisfies the criteria under two separate 
diagnostic codes.

Next, the Board will consider whether the veteran is entitled 
to an evaluation higher than 40 percent rating for any time 
during this appeal under the pre-amended regulations.  In 
order to support a rating in excess of 40 percent, the 
evidence must show the following:

*	unfavorable ankylosis of the lumbar spine (DC 5289); or
*	"pronounced" intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief (DC 5293).

After a review of the claims file, the Board finds that the 
competent evidence of record does not support a higher rating 
under the pre-amended disc or spine regulations.  Initially, 
the Board notes that 40 percent is the maximum rating 
provided under DCs 5292 for limitation of motion and 5295 for 
lumbosacral strain; therefore, higher ratings would not be 
available under these diagnostic codes regardless of the 
level of disability.

Next, while ankylosis is, by definition, present as a result 
of the lumbar fusion, the evidence does not show ankylosis in 
an "unfavorable" position.  Turning again to the May 2002 
VA examination, the examiner remarked that the veteran walked 
with a stiff back and a stiff gait; however, his general 
physical appearance was normal and the evidence did not show 
an unfavorable position of the back.  Moreover, the examiner 
noted that the fusion looked satisfactory.  Therefore, a 
higher rating is not warranted for unfavorable ankylosis of 
the lumbar spine under DC 5289.

Next, the weight of evidence does not show "pronounced" 
intervertebral disc syndrome under the pre-amended disc 
regulations.  Specifically, the May 2002 examination report 
the veteran complained of on-going back pain but related that 
his leg symptoms had improved, he had no radiation of pain 
into the lower extremities at all, did not feel any weakness 
of the lower extremities, and felt no numbness or tingling.  
Moreover, the examiner reflected that the sensory and motor 
examinations of the lower extremities were normal, and 
reflexes were within normal limits.  

In sum, without evidence of unfavorable ankylosis or 
"pronounced" intervertebral disc syndrome, such as 
neurological pathology, absent ankle jerk, or other 
neurological findings, a rating in excess of 40 percent under 
the pre-amended spine and disc regulations is not warranted.

Having determined that the veteran is entitled to a 40 
percent rating under the pre-amended regulations, but no 
more, the Board will next consider whether the evidence 
supports a rating in excess of 40 percent under the amended 
regulations.

In an October 2003 remand, the Board sought to, among other 
things, obtain a current assessment of the veteran's low back 
impairment under the revised rating criteria, and to 
distinguish the service-connected impairment from the 
nonservice-connected component of his low back pathology.  
While the claim was in remand status, the RO, by decision 
dated in May 2005, granted temporary total ratings for a 
period associated with the April 1998 microsurgery and for a 
period associated with the ultimately-needed lumbar fusion in 
January 2002.  

This determination essentially has the effect of assigning 
all the veteran's symptoms to his service-connected low back 
disability.  Moreover, two private medical opinions dated in 
June 2003 determined that the veteran's work-related 
symptomatology was caused by service-connected pathology.  

One physician remarked that "all of [the veteran's] 
subsequent difficulties have been after [the in-service] 
injury and have been in the same anatomical location.  It is 
difficult for me to understand how subsequent injuries and 
pain thereof could not be considered related to the initial 
insult."  The other physical noted that "[d]isc 
degeneration is a precursor to herniation . . . It appears 
clear in my opinion that the injury sustained while in the 
service is related to the herniation."

In the most recent VA examination, the examiner attributed 50 
percent of the veteran's symptoms to his post-service, 
nonservice-connected fall, and 50 percent to his service-
connected low back disability but offered no indication as to 
which symptoms were attributable to the service-connected 
disability and which were related to his post-service fall.  

At this juncture, the Board is unable to isolate the service-
connected symptoms from the nonservice-connected ones.  When 
it is not possible to separate the symptomatology of service-
connected and nonservice-connected disorders, 38 C.F.R. § 
3.102 requires that reasonable doubt on any issue be resolved 
in the veteran's favor and dictates that such symptomatology 
be attributed to the service-connected disorder.  Mittleider 
v. West, 11 Vet. App. 181, 182 (1998).  Therefore, the Board 
will consider all the low back symptoms as related to a 
service-connected disability.

To warrant a higher than 40 percent rating under the amended 
regulations, the evidence must show:

?	unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);
?	associated objective neurological abnormalities 
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
disease of the lumbar spine prior to February 11, 1999, 
evaluated at 10 percent disabling.

2.  Entitlement to an increased rating for degenerative 
disease of the lumbar spine since February 11, 1999, 
evaluated at 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to November 
1970, and from September 1974 to December 1992.

This claim is on appeal from the Atlanta, Georgia, Department 
of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in March 2000.  A transcript of the hearing is of 
record.

The claim was denied by the Board in June 2000; however, 
additional pertinent evidence was received by the RO prior to 
the decision and, in September 2000, the denial was vacated 
and the issue remanded for consideration of the additional 
evidence.  The issue was again remanded by the Board in 
October 2003 for further development and is now ready for 
disposition.

On a final procedural note, the veteran has alleged that he 
is unemployable due to his service-connected back disability.  
As issue of entitlement to a total disability rating based on 
individual unemployability (TDIU) has not been adjudicated at 
the agency of original jurisdiction, it is referred to the RO 
for appropriate consideration.


FINDINGS OF FACT

1.  Prior to January 2002, the veteran's service-connected 
back disorder was productive of moderate functional 
impairment. 

2.  Since January 2002, the veteran's disability is 
productive of severe functional impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no more, for 
degenerative disease of the lumbar spine prior to January 
2002 have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5003-
5010, 5243, 5289, 5292, 5293, 5295 (2002).

2.  The criteria for an evaluation of 40 percent, but no 
more, for degenerative disease of the lumbar spine since 
January 2002 have been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003-5010, 5243, 
5289, 5292, 5293, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant Laws and Regulations.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2006).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2006). 

The Board notes that while this appeal was pending, the 
applicable rating criteria for intervertebral disc disease, 
38 C.F.R. § 4.72, DC 5293, were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Further, 
the remaining spinal regulations were amended in September 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The Board 
will hereafter designate the regulations in effect prior to 
the respective changes as the pre-amended regulations and the 
subsequent regulations as the amended regulations.

Background and Analysis.  Historically, the veteran was 
originally service-connected for degenerative disease of the 
lumbar spine by rating decision dated in July 1993 on the 
basis that he sprained his back while on active duty and X-
rays showed minimum disc narrowing at L4-S1.  He complained 
of low back pain with no limitation of motion or instability 
and was assigned a 10 percent rating.

In a June 1997 personal hearing on another issue, the veteran 
offered testimony that his work with raking concrete caused 
his back to tire easily.  He indicated that he wore a corset 
and that a recent MRI showed a herniated disc.  He related 
that he laid mopboard, which required stooping and caused 
pain in his back.  

On the day of the hearing, the veteran filed the current 
claim for an increased rating.  By rating decision dated in 
March 1999, the RO increased the disability rating to 20 
percent for lumbosacral strain effective February 1999, based 
on the findings of a February 1999 examination showing muscle 
spasm and limitation of motion.

The initial question is whether the competent evidence of 
record supports a rating in excess of 10 percent for the 
period prior to February 11, 1999, the date of the VA 
examination.  In order for the veteran to receive a rating 
higher than 10 percent for his low back disability under the 
pre-amended regulations, the medical evidence must show the 
following:

*	moderate limitation of motion (20 percent under DC 
5292); 
*	moderate intervertebral disc syndrome with recurring 
attacks (20 percent under DC 5293); or,
*	lumbosacral strain with muscle spasm on extreme forward 
bending, loss or lateral spine motion, unilateral, in 
the standing position (20 percent under DC 5295).

The Veterans Claims Court has held that diagnostic codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA regulations 
require that a finding of dysfunction due to pain must be 
supported by, among other things, adequate pathology.  38 
C.F.R. § 4.40 (2006).  

"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  A VA 
General Counsel opinion has also held that DC 5293, 
intervertebral disc syndrome, involved loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
was applicable.  See VAOPGCPREC 37-97 (O.G.C. Prec. 37-97).

At the time the veteran filed his claim in June 1997, he 
related that his back condition was more severe than rated 
and that movements of walking, stooping, squatting, bending 
over, lifting, and lifting his hands over his head were very 
painful.  In support of his claim, he submitted a copy of the 
March 1997 MRI report showing a disc herniation at L5-S1.  In 
March 1998, the veteran underwent microendoscopic discectomy 
for an L5-S1 herniation.  

In the February 1999 VA examination, on which a higher rating 
was granted, the veteran complained of constant pain, 
stiffness, fatigue, lack of endurance, and weakness on 
repeated use with respect to his lower back, worsening with 
long period of standing or sitting, or playing basketball.  
He described the pain as excruciating and lasting for hours, 
relieved by rest and Darvocet.  

Physical examination revealed painful motion on bending, 
muscle spasm in both paraspinal muscles and tenderness in the 
lumbar spine.  Range of motion was reported as flexion to 60 
degrees with pain (90 degrees is anatomically normal), 
extension to 30 with pain (30 is anatomically normal), right 
and left lateral motion to 35 degrees with pain (30 is 
anatomically normal), and right and left rotation to 35 
degrees (30 is anatomically normal).  

Range of motion was reported to be limited due to pain, 
essentially at the ends of the range of motion.  Fatigue and 
weakness were noted as well, but the evidence did not show 
ankylosis.  The neurological examination was normal, power 
and sensation were normal, deep tendon reflexes were normal, 
and coordination was within normal limits.  An X-ray 
reportedly showed normal vertebral bodies, disc spaces, 
facets and pedicles, sacral spine joint space, and paraspinal 
and soft tissues.  

The final diagnosis was lumbosacral strain with subjective 
pain on usage and objective evidence of limitation of range 
of motion and painful motion.  The examiner related that 
there was no radiological evidence of degenerative disc 
disease but that the veteran would definitely have difficulty 
bending, lifting heavy objects, standing for long periods of 
time, walking, or running.  Therefore, the veteran has 
provided lay evidence of a worsening back disability and he 
is competent to present evidence on symptomatology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

While a 20 percent rating is warranted prior to February 
1999, the Board finds that the evidence does not support a 
rating in excess of 20 percent.  While an MRI confirmed that 
the veteran had a disc herniation and the veteran had 
microendoscopic discectomy surgery, that evidence alone does 
not support a higher rating.  

Moreover, it appears that the veteran had good results from 
the discectomy and his symptoms were actually relieved.  
Further, while he was competent to testify that he had 
increased discomfort (prior to the surgery), nothing, 
including his statements, suggests that there was more than 
moderate functional impairment.  Therefore, the Board finds 
that the competent evidence of record does not support a 
rating in excess of 20 percent prior to February 11, 1999.

Next, the Board will consider whether the veteran is entitled 
to a rating in excess of 20 percent under the pre-amended 
spine and disc regulations for the period after February 11, 
1999.  

At a personal hearing in May 1999, the veteran testified that 
he injured his back while on active duty doing squat thrust 
exercises.  He indicated that he continued to have problems 
with his back after separation.  He reflected that his post-
military work in concrete took its toll on his back and he 
was eventually transferred to a less strenuous job.  

He stated that he was unable to perform yard work, and was 
limited in his physical activities.  He acknowledged that he 
had some relief with previous surgery but that the pain was 
still there.  He reported spasm, use of pain pills, numbness, 
and tingling.  His wife testified that he was able to return 
to work after surgery but he was unable to do any thing 
strenuous.

At a hearing before the Board in March 2000, the veteran 
testified that he was service-connected for his back but had 
an accident while on the job in 1996.  He reflected that he 
fell from a table four feet onto a concrete floor and 
ultimately underwent laser back surgery in 1998.  He 
indicated that he used a back brace, took aspirin for pain, 
and returned to work but at a more limited job.  He reported 
numbness and tingling in the back.  

Upon further questioning, he stated that he was not taken by 
ambulance at the time of the work-related fall and that an 
accident report had not been submitted to VA.  He 
acknowledged that his work-related fall was covered by 
Workers Compensation.  

In order for the veteran to receive a rating higher than 20 
percent for his low back disability under the pre-amended 
regulations, the medical evidence must show the following:

*	favorable ankylosis (30 percent under DC 5289);
*	severe limitation of motion (40 percent under DC 5292);
*	severe intervertebral disc syndrome, recurring attacks, 
with intermittent relief (40 percent under DC 5293); or
*	severe lumbosacral strain with listing of whole spine, 
positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (40 percent under DC 
5295).

Turning again to the record, the February 1999 VA examination 
does not show ankylosis or severe limitation of motion as 
evidence by essentially normal ranges of motion.  Moreover, 
while the veteran reported pain with motion, it was noted at 
the ends of the ranges of motion and is not sufficiently 
limiting to have the functional equivalent of ankylosis or 
severe limitation of motion.  

In addition, the examiner related that the X-rays did not 
support a finding of intervertebral disc disease.  Next, the 
symptom of severe lumbosacral strain were not demonstrated.  
Therefore, an evaluation in excess of 20 percent based on the 
February 1999 VA examination is not warranted.

However, after reviewing the applicable rating criteria, and 
the reported objective findings and the subjective 
complaints, the Board is of the opinion that a 40 percent 
evaluation, but no more, for the veteran's low back 
disability is warranted under the pre-amended regulations.  

Specifically, in January 2002, the veteran underwent a lumbar 
fusion.  In a May 2002 VA examination, he related that he 
injured his back in service, underwent a microdiscectomy, and 
had recently undergone a successful second surgery.  At the 
time of the examination, he complained of back pain and his 
symptoms had improved.  

A physical examination revealed generalized tenderness with 
minimal to no spasm, negative straight leg raises, and normal 
sensory and motor examinations.  Nonetheless, the examiner 
noted that all movements were "markedly restricted."  In 
addition, the examiner remarked that the veteran was 
"severely restricted" in his activities.  

After reviewing the applicable rating criteria, and the 
reported objective findings and the subjective complaints, 
the Board finds that the evidence supports a 40 percent 
evaluation, but no more, for the veteran's lumbar spine 
disability under the pre-amended regulations.  Specifically, 
the veteran's "markedly restricted" range of motion, i.e. 
35/90 degrees of flexion, 10/35 degrees of extension, and 
15/40 degrees of right and left lateral bending, and 15/35 
degrees of right and left rotation, all with pain, satisfies 
the criteria for "severe" limitation of motion under DC 
5292.  

At this juncture, the Board must point out that if a veteran 
has separate and distinct manifestations relating to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).  However, the evaluation of 
the same manifestations under different diagnostic codes is 
to be avoided.  38 C.F.R. § 4.14 (2006).  

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology, since such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding.  Esteban v. Brown, 6 Vet. 
App. 259 (1994) (citing Brady v. Brown, 4 Vet. App. 203 
(1993)).  

In this case, the evidence of severe limitation of motion and 
ankylosis are manifestations of the same complaints; 
therefore, the veteran is entitled to a single 40 percent 
rating, although he satisfies the criteria under two separate 
diagnostic codes.

Next, the Board will consider whether the veteran is entitled 
to an evaluation higher than 40 percent rating for any time 
during this appeal under the pre-amended regulations.  In 
order to support a rating in excess of 40 percent, the 
evidence must show the following:

*	unfavorable ankylosis of the lumbar spine (DC 5289); or
*	"pronounced" intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief (DC 5293).

After a review of the claims file, the Board finds that the 
competent evidence of record does not support a higher rating 
under the pre-amended disc or spine regulations.  Initially, 
the Board notes that 40 percent is the maximum rating 
provided under DCs 5292 for limitation of motion and 5295 for 
lumbosacral strain; therefore, higher ratings would not be 
available under these diagnostic codes regardless of the 
level of disability.

Next, while ankylosis is, by definition, present as a result 
of the lumbar fusion, the evidence does not show ankylosis in 
an "unfavorable" position.  Turning again to the May 2002 
VA examination, the examiner remarked that the veteran walked 
with a stiff back and a stiff gait; however, his general 
physical appearance was normal and the evidence did not show 
an unfavorable position of the back.  Moreover, the examiner 
noted that the fusion looked satisfactory.  Therefore, a 
higher rating is not warranted for unfavorable ankylosis of 
the lumbar spine under DC 5289.

Next, the weight of evidence does not show "pronounced" 
intervertebral disc syndrome under the pre-amended disc 
regulations.  Specifically, the May 2002 examination report 
the veteran complained of on-going back pain but related that 
his leg symptoms had improved, he had no radiation of pain 
into the lower extremities at all, did not feel any weakness 
of the lower extremities, and felt no numbness or tingling.  
Moreover, the examiner reflected that the sensory and motor 
examinations of the lower extremities were normal, and 
reflexes were within normal limits.  

In sum, without evidence of unfavorable ankylosis or 
"pronounced" intervertebral disc syndrome, such as 
neurological pathology, absent ankle jerk, or other 
neurological findings, a rating in excess of 40 percent under 
the pre-amended spine and disc regulations is not warranted.

Having determined that the veteran is entitled to a 40 
percent rating under the pre-amended regulations, but no 
more, the Board will next consider whether the evidence 
supports a rating in excess of 40 percent under the amended 
regulations.

In an October 2003 remand, the Board sought to, among other 
things, obtain a current assessment of the veteran's low back 
impairment under the revised rating criteria, and to 
distinguish the service-connected impairment from the 
nonservice-connected component of his low back pathology.  
While the claim was in remand status, the RO, by decision 
dated in May 2005, granted temporary total ratings for a 
period associated with the April 1998 microsurgery and for a 
period associated with the ultimately-needed lumbar fusion in 
January 2002.  

This determination essentially has the effect of assigning 
all the veteran's symptoms to his service-connected low back 
disability.  Moreover, two private medical opinions dated in 
June 2003 determined that the veteran's work-related 
symptomatology was caused by service-connected pathology.  

One physician remarked that "all of [the veteran's] 
subsequent difficulties have been after [the in-service] 
injury and have been in the same anatomical location.  It is 
difficult for me to understand how subsequent injuries and 
pain thereof could not be considered related to the initial 
insult."  The other physical noted that "[d]isc 
degeneration is a precursor to herniation . . . It appears 
clear in my opinion that the injury sustained while in the 
service is related to the herniation."

In the most recent VA examination, the examiner attributed 50 
percent of the veteran's symptoms to his post-service, 
nonservice-connected fall, and 50 percent to his service-
connected low back disability but offered no indication as to 
which symptoms were attributable to the service-connected 
disability and which were related to his post-service fall.  

At this juncture, the Board is unable to isolate the service-
connected symptoms from the nonservice-connected ones.  When 
it is not possible to separate the symptomatology of service-
connected and nonservice-connected disorders, 38 C.F.R. § 
3.102 requires that reasonable doubt on any issue be resolved 
in the veteran's favor and dictates that such symptomatology 
be attributed to the service-connected disorder.  Mittleider 
v. West, 11 Vet. App. 181, 182 (1998).  Therefore, the Board 
will consider all the low back symptoms as related to a 
service-connected disability.

To warrant a higher than 40 percent rating under the amended 
regulations, the evidence must show:

?	unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);
?	associated objective neurological abnormalities 
sufficient to warrant a higher rating under the guidance 
outlined in Note (1);
?	intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks 
during the past 12 months (60 percent);
?	combining separate evaluations for chronic orthopedic 
and neurological manifestations of intervertebral disc 
syndrome.

"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.    

Turning again to the record, the evidence does not support a 
higher rating based on unfavorable ankylosis of the entire 
spine.  Of note, the most recent VA examination in November 
2005 showed forward flexion to 30 degrees (90 normal), 
extension to 15 degrees (30 normal), right and left lateral 
flexion to 15 degrees (30 normal), and right and left 
rotation to 10 degrees (30 normal).  

This is somewhat worse than the May 2004 examination which 
showed forward flexion to 60 degrees (90 normal), extension 
to 15 degrees (30 normal), right lateral flexion to 30 
degrees (normal), left lateral flexion to 20 degrees (30 
normal), and right and left rotation to 20 degrees (30 
normal).  While the veteran has undergone a lumbar fusion, 
and limitation of motion has been shown, the evidence does 
not show that his thoracolumbar spine is fixed in an 
unfavorable position in order to support a higher rating 
under the amended regulations.  

Next, as provided in Note (1), 38 C.F.R. § 4.71a, DC 5243, 
the Board is directed to evaluate any associated objective 
neurological abnormalities under an appropriate diagnostic 
code.    

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2006).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id. 

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 
4.124 (2006).  In rating diseases of the peripheral nerves, 
the term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2006).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  

The ratings for peripheral nerves are for unilateral 
involvement; when bilateral, they are combined with 
application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate," and "severe" by 
VA examiners and others, although an element of evidence to 
be considered by the Board, is not dispositive of an issue.  
38 C.F.R. §§ 4.2, 4.6 (2006).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, DC 8520 
(2006).  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Id.  

Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  Id.  
A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscular atrophy.  Id.  Further, DC 
8620 refers to neuritis of the sciatic nerve and DC Code 8720 
refers to neuralgia of the sciatic nerve.

Records have not confirmed objective evidence of nerve 
impairment related to a low back disability such that a 
greater than 40 percent rating is warranted for associated 
neurological abnormalities.  In this regard, although the 
veteran has reported on-going pain, the most recent VA 
examination revealed that knee and ankle jerks were brisk and 
equal, had had no loss of sensation in the lower extremities, 
and dorsiflexion and plantar flexion of the ankles was 5/5.  
Moreover, muscle tone and strength were reported as normal.  

With respect to a higher evaluation for intervertebral disc 
disease based on incapacitating episodes, the Board finds 
that the medical evidence does not support a higher rating.  
As noted above, a 60 percent rating for intervertebral disc 
syndrome requires incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  An 
"incapacitating episode" is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bedrest prescribed by a physician and treatment by a 
physician.  

In the most recent VA examination, the veteran related that 
he had exacerbations and remissions on an average of every 
two months and last five to seven days.  He reported that he 
had increased back pain with these episodes and must sit or 
lay down for relief.  In the May 2004 examination, he 
indicated that he had two incapacitation episodes during the 
previous year.

In this case, the evidence does not show that the veteran has 
experienced acute signs and symptoms due to intervertebral 
disc syndrome that required bedrest and treatment by a 
physician at any time during the appeal process.  While he 
has reported periods of exacerbation requiring sitting or 
laying down, the defining criteria for a 60 percent rating is 
that he must have been prescribed bed rest and treatment by a 
physician, not on his own accord.  The evidence does not show 
that he has been prescribed bedrest.

In addition, the evidence does not show that the veteran had 
ever been hospitalized for intervertebral disc syndrome.  
Therefore, a rating in excess of 40 percent rating is not 
warranted for intervertebral disc syndrome based on the 
number of incapacitating episodes under the amended disc 
regulations.

Notwithstanding the above, after a review of the subjective 
complaints and objective medical evidence, the Board finds 
that a 50 percent rating is warranted when combining separate 
evaluations for chronic orthopedic and neurological 
manifestations of intervertebral disc syndrome.    

First, the veteran's chronic orthopedic manifestations are 
represented by limited range of motion of the lumbar spine.  
Under the amended General Rating Formula, a 40 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
at 30 degrees or less.  The veteran's current flexion (in 
November 2005) was reported as limited to 30 degrees, 
warranting a 40 percent rating but no more.  

The most recent neurologic manifestations of the veteran's 
intervertebral disc syndrome include findings of normal 
muscle strength and tone, brisk and equal reflexes, no loss 
of sensation in the lower extremities, and normal 
dorsiflexion and plantar flexion.  While the veteran reported 
daily pain, the evidence does not show additional neurologic 
dysfunction, such as loss of bladder control, etc.

Applying this evidence to the diagnostic criteria for 
neurological involvement previously outlined above (DC 8520), 
the Board finds that such symptoms do not warrant a separate 
evaluation.  In essence, the veteran's neurological 
manifestation is pain.  Beyond that subjective complaint, the 
evidence shows a normal motor examination, normal reflexes, 
and no other organic neurological changes such as muscular 
atrophy or trophic changes.  Therefore, the Board finds that 
a higher rating under the combined criteria is not warranted.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in March 2003, May 2004, June 2004, and September 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudication of the claim, the notices were 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issue on appeal was re-adjudicated and supplemental 
statements of the case (SSOCs) were provided to the veteran 
in June 2005 and January 2006.  The veteran has been provided 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claim.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102.  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  Further, the veteran requested and 
was provided with a personal hearing at the RO in May 1999 
and a hearing before the Board in March 2000.

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issue on appeal were obtained in May 2002, May 2004, 
and November 2005.  The available medical evidence is 
sufficient for an adequate determination.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claims 
for an increased rating; however, he was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability/disabilities on appeal.  To 
the extent that the claim for a higher rating has been 
granted, the RO will assign the rating and effective date and 
so notify the veteran.  No further notice is needed as to any 
disability rating or effective date matters in this case.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Therefore, the Board finds the duty to assist and duty to 
notify provisions have been fulfilled and no further action 
is necessary under the mandate of the VCAA.


ORDER

Entitlement to a 20 percent rating for degenerative disease 
of the lumbar spine prior January 2002 is granted subject to 
regulations governing the payment of monetary awards.

A 40 percent disability rating, but no more, for degenerative 
disease of the lumbar spine since January 2002 is granted, 
subject to the law and regulations governing the payment of 
monetary benefits. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


